El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En causa criminal seguida ante la Corte de Distrito de Ponce contra Rafael Rivera Esbri y otros por delito de cons-piración, recayó sentencia en 29 de julio de 1916, contra cuya sentencia interpusieron los acusados recurso de apelación para ante esta Corte Suprema en el mismo día 29 de julio.
En 11 de agosto siguiente presentaron los acusados por medio del abogado Alfonso Lastra Charriez una solicitud de prórroga de 20 días para la preparación y presentación del escrito de exposición del caso y pliego de excepciones, “con-tándose dicha prórroga desde el día en que venciera el plazo que por ministerio de la ley tienen los acusados, o bien a con-tar desde el día en qne el taquígrafo, Sr. Muñiz, entregue al suscribiente los documentos para la preparación de dicha ex-posición del caso y pliego de excepciones”; y a esa solicitud proveyó la corte “como se pide.”
Un solo pliego titulado “Pliego de- exposición del caso y excepciones” fué presentado en secretaría por el abogado *849Lastra Charriez en representación del de récord José de Jesús Tizol, en 24 de agosto citado, dándosele copia de éste en igual fecha al fiscal del distrito. En el propio día el juez señaló para la vista relativa a la aprobación de dicho pliego el 29 de agosto a las 3 de la tarde. En el día anterior se presentó una moción por el abogado Lastra Charriez en representa-ción de Tizol, solicitando una prórroga de seis días contando-desde el 30 de agosto para introducir enmiendas, y la corte--dictó orden posponiendo la vista para el día 5 de septiembre siguiente a las 10 de la mañana. Las enmiendas a la exposi-ción del caso fueron presentadas y admitidas por la corte em 5 de septiembre citado, y en ese mismo día que era el señalada para la discusión y aprobación de la exposición del caso y pliego de excepciones el fiscal presentó moción con súplica de que se consideraran como no presentados y sin ningún valor ni efecto legal por la razón de que la solicitud de prórroga fué hecha después de vencidos los 10 días que marca la ley para la presentación del pliego de excepciones y exposición del caso, y tal presentación, por tanto, se hizo cuando había vencido el término legal que para ello concede la ley.
La corte, después de vista y considerada la anterior mo-ción dictó en 16 de septiembre de 1916 la siguiente resolución;
“Resolución. — Lá corte declara con lugar la moción de El Pueblo de Puerto Rico de 5 de septiembre de 1916 y en su consecuen-cia declara ilegal la presentación de la relación del caso y pliego de excepciones presentados por los acusados a los efectos de la apela-ción interpuesta contra la sentencia de esta Corte de Distrito de Ponce; y consiguientemente por la presente ordena y decreta que dicha relación del caso y pliego de excepciones sean considerados como no presentados y por lo mismo sin ningún valor ni efecto; decretándose y ordenándose, además, su eliminación del récord de este caso.”
Fúndase la resolución transcrita en que una exposición del caso en cansas criminales debe prepararse y radicarse en secretaría dentro de los 10 días snbsiguientes -al.de dic-tarse la sentencia o dentro de. la prórroga legalmente conce-*850elida para ello; en que una prórroga solicitada y concedida después de haber expirado el término de diez días fijado por la ley para presentar la exposición del caso o pliego de ex-cepciones es nula, y en que si bien una corte de distrito tiene poder, autoridad y discreción para aprobar un pliego de ex-■cepciones o exposición del caso presentados fuera de tiempo. "CUo es cuando se demuestra que no ban sido presentados por negligencia inevitable o excusable, lo cual no ha sucedido en el presente caso. .
La representación de los acusados pidió reconsideración de la anterior resolución y la corte la declaró sin lugar por resolución de 11 de octubre de 1916.
Contra ambas resoluciones de 16 de septiembre y 11 de octubre interpusieron los acusados recurso de apelación para ante esta Corte Suprema.
El Fiscal de esta Corte Suprema ha presentado moción para que se desestime el recurso fundándose en que dichas resoluciones no son apelables.
El artículo 347 del Código de Enjuiciamiento Criminal prescribe en su número 3.° que el acusado puede apelar de una providencia dictada después del. fallo, que afecte los de-rechos sustanciales de la parte.
Una orden rehusando aprobar un pliego de excepciones o de exposición del caso no afecta los derechos sustanciales del acusado, y, por tanto, no es apelable. El remedio es por mandannos para compeler al juez sentenciador a resolver sobre la aprobación, y por petición a esta Corte Suprema para pro-bar los hechos y excepciones, según el artículo 64 del Regla-mento.
Esta materia fué tratada y resuelta en el caso de El Pueblo v. Barquet et al, 18 D. P. R. 478, invocando la jurispru-dencia establecida por la Corte Suprema de California en los casos de People v. Cox, 76 Cal. 281 y People v. Jackson, 138 Cal. 32, y refiriéndonos también a otro caso de El Pueblo v. Fernández, 12 D. P. R. 36.
La alegación oralmente hecha por la parte apelante en el *851acto de la vista sobre no ser aplicable al presente caso la juris-prudencia a que acabamos de hacer referencia por tratarse ríe discreción judicial que el juez ejerció en contra de los acusados, no les favorece, y contra ella podemos citar las resoluciones de la Corte Suprema de California en los casos de People v. Lee, 14 Cal. 510 y Van Eman v. Superior Court, 106 Cal. 643, y el de Dyer v. Rossy, Juez de Distrito, 23 D. P. R. 772. Al resolver el último caso dijimos: “El auto de mandamus no debe ser usado para regular la discreción judicial, pero los actos judiciales pueden ser regulados cuan-do no surge ninguna discreción o se abusa de la misma. En este último caso las cortes no pretenden regular la discreción. Ellas corrigen el abuso. El hecho de que tenga la corte que determinar si un hecho o condición de hechos existe para el ejercicio de un claro deber no convierte el acto que ha de eje-cutarse en un acto discrecional. 26 Cyc. 161, nota 10.”
Por las razones expuestas procede declarar con lugar la moción del fiscal y desestimar en su consecuencia el presence recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.